 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 997, International Union,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW)andSaundraWhitton.Case25-CA-4218December14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 22, 1971, Trial Examiner MaxRosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner:With all partiesrepresented, this proceeding was tried before me in Marion,Indiana, on June 30, 1971, on a complaint filed by theGeneral Counsel of the National Labor Relations Boardand an answer filed thereto by Local 977, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), herein called theRespondent.' The issues raised by the pleadings relate towhether Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. Briefs have beenreceived from the General Counsel and Respondent, whichhave been duly considered.Upon the entire record made in this proceeding,including my observation of the witnesses who testified onthe stand, I hereby make the following:iThe complaint, which issued on April 30, 1971, is based on chargesfiled on March 23, 1971, and served on March 24, 1971.FINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONAL FINDINGSRespondent is a labor organization chartered by andaffiliated with the International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW). Subject to the provisions set forth in theconstitution and laws of the International, Respondent isauthorized to exercise the powers and privileges of a localunion involving matters of general interest and welfare foritsmembers.An integral part of a multistate labororganization comprising the International and affiliatedlocal union, Respondent maintains an office and place ofbusiness in Marion, Indiana, where it engages in represent-ingapproximately 3,000 employees for purposes ofcollective bargaining under a contract with an employerwho is engaged in business operations both within andwithout the State of Indiana. During the annual periodmaterial to this proceeding, and in the course and conductof its business operations, Respondent remitted per capitadues and taxes in excess of $75,000 directly to theInternational at its headquarters in Detroit,Michigan.During said period, the International received at its Detroit,Michigan, headquarters, per capita taxes in excess of $1millionwhich had ' been remitted to it across state linesdirectly from its various local member unions which aresituated in and among the various States of the UnitedStates. The complaint alleges, the answer admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union #1,Office and ProfessionalEmployeesInternationalUnion,. AFL-CIO, herein called OPEIU, is alabororganizationwithin themeaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(3) and (1) of the Act by the following conduct:5.(a)On or about October 29, 1970, the Respondentsuspended the employment of Saundra Whitton, anemployee at the Marion facility, and on or aboutNovember 2, 1970 converted the aforesaid suspensionto a three day disciplinary suspension, because said,employee threatened to file a grievance and to resort tothe contractual grievance procedure, and because saidemployee engaged in other Union and protectedconcerted activities.(b)On or about November 16, 1970 the Respondentdischarged JoEtta Miller, an employee at the Marionfacility, and thereafter failed and refused to reinstatesaid employee except that on or about November 23,1970 the Respondent rehired, but did not reinstate saidemployee.(c)The Respondent engaged in the discriminatoryconduct alleged above in subparagraph (b) because of194 NLRB No. 93 LOCAL 997, UAWSaundraWhitton's union and concerted activitiesdescribed above in subparagraph 5(a), and for thepurpose and as a result of implementing the discrimina-tory transfer of Saundra Whitton described below insubparagraph 5(d).(d)On or about November 16, 1970, the Respondentpurported to eliminate the job heretofore performed bySaundra Whitton and transferred Saundra Whitton to adifferent job assignment, specifically to the jobtheretoforeperformed by JoEttaMiller,becauseSaundra Whitton engaged in the union and concertedactivities described above in subparagraph 5(a).**(e)Commencing on or about October 29, 1970Respondent, by the acts and conduct alleged above insubparagraphs 5(b), (c) and (d), by other acts ofharassment, including, but without limitation the actsdescribed below, sought to induce the resignation ofSaundra Whitton because of her union and concertedactivity:(i)On or about November 21, 1970, refused to grantmeritorious grievances of Saundra Whitton and JoEttaMiller unless SaundraWhitton agreed to resign heremployment.(ii)On or about November 21, 1970 announced thatJoEttaMiller'sdischarge was in retaliation for theUnion and concerted activities of Saundra Whitton.(f)On or about November 21, 1970, Respondentconstructively discharged Saundra Whitton and at alltimes since has failed and refused to reinstate or rehiresaid employee, because said employee engaged in unionand concerted activities.For its part, Respondent denies the commission of anylabor practices proscribed by the statute.It is undisputed and I find that, at all material times,Respondent represented a unit of employees at the GeneralMotors Fisher Body plant in Marion, Indiana. To serviceitsmembers, Respondent maintained an office in the citywhich it staffed with two secretaries, Saundra Whitton andJo Etta Miller. Whitton, who was hired by Respondent inNovember 1964, served as the secretary to Ralph Brooks,the Fisher Body plant shop committee chairman. In thecourse of her normal duties, Whitton handled grievancesand appeal cases.Miller,who was first employed inSeptember 1966, acted as secretary to President JamesDutton and Financial Secretary Chester Ward. She servedas a receptionist' in the office and performed bookkeepingchores.BothWhitton and Miller were represented forpurposes of collective bargaining with Respondent by theOPEIU and were covered by a labor agreement governingtheir terms and conditions of employment. Pursuant to thiscontract,Whitton, in 1966, and Whitton and Miller jointly,in 1968, grieved over Respondent's practice of assigningofficials to perform unit work. Both employees received anadjustment in pay in settlement of the grievances.'In September 1970,2 negotiations between representatives2Unless otherwise indicated, all dates hereinafter fall in 1970.3This section provides that "In the event of a decrease in volume ofwork to such an extent that a layoff of an employeeismadenecessary, theprinciple of seniority shall be applied providing that the employees who535of General Motors and officials of the Respondent and itsInternational over a new contract broke down and a strikeensued at the Marion plant.In consequenceof the strike,which terminated in early December, the secretarialworkload doubled. This was occasioned by the fact that thegirlswere required to stencil and run off thousands' ofcopies of the tentative agreements which the parties hadreached regarding the prospective contract. Around themiddle of October, Shop Committee Chairman Brooksinformed Whitton that Respondent intended to enlist thesupport of the membersof his committeeto assemble anddistribute the tentative contractitemsto the membership ofhis union. Upon learning this, Whitton protested that it wasunfair to the secretaries. This protest was apparentlybottomed upon article IX, section 10, of the contractbetween the OPEIU and Respondent which recited that:Local 977, UAW, agrees that it shall not be the policy ofthe Local to allow supervisoryofficersor representa-tives of Local 977 to do work which will deprive OPEIU# 1 AFL-CIO employees of work orearnings.However, the section also related that "This provision canalso be disregarded in the event of a prolonged strike."On October 29, Shop Committee Member Jim BaseyapproachedWhitton and reported that he had beenrequested by President Dutton to appear on November 2 atRespondent's offices with the othercommitteemembersand assist incollating the approved contract clauses. Upsetby this intelligence,Whitton proceeded to Dutton's officeto verify Basey's statement.Whitton asked Dutton if it wastrue that the committee members would be utilized toassemble the contract and the latter responded in theaffirmative.At this juncture, Dutton handed Whitton aletter, dated October 29, prepared by Miller and signed byDutton, which read:Dear Mrs. Whitton:Due to a strike situation at the Fisher Body Plant inMarion it may be necessary to have a reduction in forceof the employees at Local 977, U.A.W.Thisis inaccordance with Article VI, Section 1, of thecontract between Local 977, U.A.W. and OPEIU # 1AFL-CIO .3A similar letter was given to Miller on that day. Duttonassured both Whitton and Miller that the proffered writtennotice of possible layoff was contractually required and was"normal procedure" and advised them "not to worry aboutit " Dutton added that if Whitton "had any gripe to make"she should take it up"with Committee Chairman Brooks,her superior. Later that afternoon,Whitton visited theoffice of Brooks. She testified that, in the presence ofDutton, she asked Brooks what he thought about the letterwhich she handed to him. Brooks inquired as to who hadgiven her the document and, when she replied that it wasDutton, Brooks asked "Well, then what's wrong?" Whittonprotested that it was inequitable-for Respondent to lay offWhitton and Miller while atthe same timeit had enlistedthe aid of its shop committee to perform the task ofassembling the proposed contract. Brooks retorted that "itwould thus be retainedpossess the qualificationsand abilityto perform thework available,and wherever practicable,said application shall be on anoffice-widebasis.Rehiring shallbe on the basisof seniority, providing theemployee can perform theavailable work." 536DECISIONSOF NATIONALLABOR RELATIONS BOARDwas his office, he could do as he saw fit to do it." As thediscussion became more heated, Brooks reminded Whittonthat she had improperly typed a seniority agreement earlierthatmonth.Whitton thereupon warned Brooks that, ifRespondent actually utilized the shop committee membersto fasten the contract pages, she would contact FrancesBick, chairman of the OPEIU bargaining committee, andfilea grievance over the matter. According to Whitton,Brooks then inquired whether she was threatening to file agrievance against his contemplated action and she an-swered in the affirmative. Upon receiving her reply, Brooksshot back that Whitton was indefinitely suspended fromher job. Initially, when asked whether Brooks had assignedany reason for her suspension, Whitton testified that hebottomed this personnel action on the ground that "Ithreatened a grievance." Pressed on this issue, Whitton thenstated that Brooks "just said, after I had said that [the threatto file a grievance], that I was suspended until furthernotice, until I realized he ran this office." At this point,Fred Troxell, a member of Respondent's executive board,intervened and attempted to calm the disputants. Whittonwas then instructed to leave the office.On November 1, Whitton filed a grievance with Bick inwhich the former charged Brooks "with unjust suspensionon date October 29, 1970, also threatening me withreplacement on my job. Demand therefore I be paid allmonies and benefits lost." The following day, Whitton filedanother grievance charging Brooks with "doing my workdunng my regular working hours and also on my lunchhour. Demand therefore I be paid all monies and benefitsdue me for this violation." On November 2, withoutapparentlyhaving seenWhitton's grievances,Brooksdispatched a letter to Whitton which read as follows:On Thursday, October 29, 1970 you were suspended at4:00 p.m. You failed to perform the job assignments asyou had been instructed to by your supervisor. You arehereby advised that a Balance of Shift plus three (3)days Disciplinary Layoff is being issued to you for yourimproper action. The Disciplinary Layoff will be for theBalance of Shift, Thursday, October 29, 1970 throughWednesday, November 4, 1970. You are to return towork on your regular shift Thursday, November 5,1970. It should be noted that Friday, October 30 is notincluded in the disciplinary layoff because the employeewas excused to attend a funeral service prior to thesuspension.Because Whitton was ill, she did not return to work untilNovember 9. When she reported for duty, she sought outBrooks and asked why he had indicated in his letter ofNovember 2 that she had been suspended for failing toperform certain job assignments. Brooks replied that he hadordered her to prepare a seniority agreement as requestedby an International representative and mail it to thatofficial, a task which she had not executed. Brooks resumedher duties and, according to her testimony, workingconditionshad so deteriorated as to cause her "atremendous strain and pressure." 4 Previously, Whitton andMiller took their 1-hour lunchbreak whenever they decidedto do so. However, upon her return to work, BrooksinstructedWhitton to take her break at noon although theduration remained the same.Whitton attributed another"change"in working conditions to the fact that Brooks toldher to lock a "dutch"door which separated their officefrom the rest of the quarters.This entailed securing a sliplock whichwas located at the bottom of the door.Whittonexplained that shop committeemembers and otherindividuals frequently sought admission to the office andthis required that she open and close the lock on theseoccasions.However,she allowed as how"the shopcommittee members,or committeemen would come in foruse of things.And he [Brooks]would hear about this andget upset.Or maybe a few members would come in with themen.Theyweren't allowed inthe office.And he would hearabout it later and wouldn't like it verywell." (Emphasissupplied)On November 16, Miller was laid off and she immediate-ly filed a grievance against the Respondent claiming thatshe had received inadequate notification of this employ-ment severance.On the same day, Whitton was transferredtoMiller's position in President Dutton's office where sheacted as a receptionist and did general office work.Whittonadmitted that the transfer did not alter any of her existingwages or terms and conditions of employment.A few daysafter her assumption of the new position,Whitton statedthat she had a conversation with Brooks in which "he toldme at that time that the reason he had closed his officedown was because he didn't feel we could work togetherand that things had to be straightened out before we couldcontinue working in the office."However,in the sameconversation,Brooks related that"they would have to layJo Etta off to close down the chairman's office.becausetherewouldn't [be] enough work up frontfor two. Andsince the chairman's work wouldn't be done, well, it wouldjust be general office work up front until the grievancemeeting arrived."A meeting to discuss the grievances was held onNovember 21. In attendance were the two grievants,Frances Bick,their OPEIUrepresentative,and Brooks andDutton. The parties opened the parley by discussing thelayoff of Miller. Miller took the position that her layoff onNovember 16 violated a provision in the existing contractwhich provided for a 2-week notice.Respondent claimedthat the provision had been satisfiedby itsletter toMillerunder date of October 29, and no settlement at this firststage was immediately reached.The parties then turned tothe case of Whitton,with the Respondent contending thatshe had been suspended on October 29 for"personal"reasons and it refused to reimburse her for the period of hersuspension.During the colloquy, and according toWhitton's testimony,PresidentDutton"made the state-ment that because of me another girl [Miller] was laid offfor no reason at all except because they had to close thechairman's office and that the wrong girl had been laid offbecause after I was suspended they brought her back andshe finished the work in one day, she did the work in oneday that ittook me two months to do." Dutton added that"theycouldn'tpayeither Jo Etta or myself anything for thegrievances,but if we would prefer to take it onto the second4Whitton also acknowledged that she experienced stress in her jobhad a history of "acute anxiety" as medically diagnosed during herbecause of the continuation of the strike. Indeed, Whitton unfortunatelyemployment with Respondent. LOCAL 997, UAWstep. They would not settle." At this juncture, the grievantsrequesteda recessand met separately. In their solitude,Whitton of her own volition informed Bick and Miller,thatthe former would resign her job on the condition thatRespondent reinstate Miller and pay both of the secretariesfor any loss of wages suffered during the period of thesuspensionand layoff. In Whitton's words, she decided toresign because "Itwasthe whole thing for the last twomonths. It was just everything. I just couldn't take it. Thenerves and it was just making me nervous to have to workunder that constant tension. And then laying Jo Etta offsimply because of what was going on between RalphBrooks and myself. It's just the constant little things thatwas being thrown at me." Whitton then added that "Iwould have quit no matter what after that day. With whatwas going on during the grievance I would have walked outno matter what." When the meeting reconvened, Whittonproffered her settlement proposal to Respondent's officialswhich, after further discussion, was accepted.Whittonhanded in a written resignation and Brooks, in turn, gaveher a letter of recommendation which recited that "SaundraWhitton is a good secretary. She is capable, qualified, andpunctual. I would highly recommend her for any positionyou might have open." The parties stipulated and I findthat, on November 27, Respondent hired another secretaryto replace Whitton. In January 1971, Respondent conduct-ed a membership meeting at which the subject of Whitton'sproblems and resignation was reviewed, and she wasinvited to appear before the membership and present herside of the story. In March 1971, she filed unfair laborpractice charges which triggered this litigation.Fred Troxell, a member of the Respondent's executiveboard, joined the heated discussion between Brooks andWhitton after it had commenced on October 29. Hetestified on behalf of the General Counsel that he appearedin the area of the dispute at a point when Whitton andMiller had been given their layoff notices. Whitton was inthe process of protesting the layoffs, claiming that thisaction was unfair in light of the fact that Respondentintended to utilizemembers of its shop committee toperform the unit work of assembling the proposed contractbetween General Motors and Respondent. After unsuccess-fullyattempting to still the troubled waters, TroxelloverheardWhitton angrily inform Brooks that "You[Brooks ] give me no choice but to call my representativeand write a grievance." Brooks retorted, "You're suspendedas of now." When Whitton demanded an explanation forthe discipline visited upon her, Brooks replied that "shewasn't carrying out her work assignment." The followingday, the executive board met and the matter of Whitton'ssuspension became a topic of deliberation. Troxell arguedagainst Brooks' personnel action and the latter repeatedthat the suspension was prompted by Whitton's unsatisfac-tory work performance and no mention was made of herthreat to file a grievance against Respondent.Jo Etta Miller testimonially recounted that she hadprepared the layoff notices on October 29 and that, onNovember 16, she was laid off and Whitton was retained.The predicate for her grievance was that she believed theOctober 29 notification became invalidated because therequisite 2-week notice provision in the unit contract had537expired. She recalled that she was present at the grievancemeeting on November 21 in company with OPEIURepresentative Bick, Whitton, Brooks, and Dutton. Miller'sand Whitton's grievances were discussedseriatim.Millersought backpay for the 5-day period of her layoff andWhitton requested compensation for her 3-day suspension.When Respondent's officials rejected this settlementproposal,Miller and her cohorts decided to caucus. Beforethey did so, Miller overheard President Dutton remark that"actually the wrong girl was being punished; that I was laidoff,you know, because of she's [Whitton's] got higherseniority than I have." Dutton added that Miller "wentback when she [Whitton] was suspended and I did the workin one day that it would take her to do in two weeks."During the settlementrecess,Whitton voluntarilyannounced that she would resign her job because "shecouldn't stand it any more" and that she would offer herresignation if Respondent would afford backpay to thegirls.Although both Bick and Miller implored Whitton notto quit work, Whitton could not be dissuaded. Thereupon,the parties reconvened and Whitton made her announce-ment. After a short recess, Dutton and Brooks decided toacceptWhitton's proposed settlement.Rounding outMiller's testimony, she acknowledged that, under her laboragreement, she, asthemost junior secretary, would havebeen the first employee to be reached in a reduction inforce.Miller also averred that, contrary to the allegations ofthe complaint, she was not "discharged" by Respondent onNovember 16 but was in layoff status; that she was recalledfrom layoffstatus onNovember 21 rather than refusedreinstatement; and, that Respondent did not inform herthat she was or had been severed from Respondent'semployment rolls in order to punish Whitton because of thelatter's concerted, protected activities.Frances Bick, the chairman of the bargaining committeefor OPEIU, recalled the grievance meeting of November21. Bick maintained, on behalf of her constituents, that thegirls deserved backpay because the suspension of Whittonand the timing of Miller's layoff notice offended theexisting contractual agreement. Dutton and Brooks ex-pressed the view that both personnel actions wereprivileged under the contract. Attention was then shifted toWhitton's complaint that her duties had become moreonerous because she was required to lock the door toBrooks' office. According to Bick's undisputed testimony,Dutton and Brooks explained that they were in studiednegotiations with General Motors during the strike and that"theywere preparing proposal demands and that theywanted to pass these out at a membership meeting and thatthey were having trouble with all the members just walkingin the office and helping themselves and that they wantedto have the door locked during this particular period so that... the work could be done and so that these could bepassed out at the membershipmeeting,which was to beheld at a future date." It is also undisputed and I find that,during the session, Respondent's officials pointed out thatthe purpose for the layoffnoticesof October 29 wasbottomed on Respondent's desire "to cut down on expensesbecause of the strike. . . . They said the strike was so longand it was costing the union money and the International 538DECISIONSOF NATIONALLABOR RELATIONS BOARDwas running out of money. They were trying to cutcorners." The meeting thereupon temporarily adjourned.During the respite,Whitton announced to Bick that "Idon't want to work here any more. I'm going to resign."Bick essayed to impress upon Whitton the folly of such aventure, explaining that good positions such asWhittonoccupied were difficult to obtain in the Marion area andpointing out that Whitton was the sole support of an infant.Despite this advice, Whitton replied, "No, Frances, I'vebeen thinking about this for a long time. I want to quit. I'mgoing to quit anyway. And I dust don't want to work here."Whitton mentioned that her boyfriend was employed by alocal insurance carrier and that he was in a position tosecure employment for her. Bick once again sought todissuade Whitton from tendering her resignation, pointingout that "as her rep' . . . I saw no reason for her to resignjust because we hadn't won it [the grievance] at the firststep or because we hadn't won it then. We hadn't evenfinished with the first step of the grievance procedure.Certainly we could have gone on." Whitton eschewed thiscounsel and the grievance committee reconvened. Whittonannounced her decision to Dutton and Brooks. Afterconsultation among Respondent's officials, they agreed toaccept Whitton's resignation, recall Miller from layoff, andpay each girl the requisite amount of backpay. Thisagreementwas reduced to writing, and the meetingterminated.IfIunderstand the General Counsel correctly, hisposition appears to be that, on October 29, Respondentsuspended Whitton because of her threat to file a grievanceagainst it occasioned by her dissatisfaction over thepotential layoff and the employment of nonunit personnelto perform her work; that, when she was recalled to her jobon November 9, she was assigned more arduous duties tochasten her due to her threat; that, on November 16,Respondent "discharged" Miller and "refused to reinstate"her in order to punish Whitton for grieving; that, onNovember 16, Respondent eliminated the job whichWhitton had held with Brooks and transferred her to theposition previously occupied by the departed Miller; and,that, on November 21, Respondent "constructively dis-charged" Whitton in retaliation for the grievances she filedin early November. On my view of the evidence adduced inthis proceeding, the General Counsel's position presents aportrait of sheer legal nonsense.It is undisputed and I have found that, in September,Respondent embarked upon a strike against GeneralMotors which persisted until December. The work stoppageundeniably caused a financial drain upon the coffers notonly of Respondent but its International as well and this, Ifind, was the sole reason for the issuance of the notices ofpossible layoff to Whitton and Miller on October 29. WhenWhitton learned that Respondent intended to utilize theservices of its shop committee to assemble the agreed-uponaspects of its contract with General Motors, she becameincensed and berated Brooks on this score. Brooksthereupon took Whitton to task for concededly havingfailed to fulfill her duties efficiently earlier that month5At the hearing, the General Counsel abandoned any contention thatWhitton had been suspended because she was a persistent grievant.6 1 would note that the General Counsel does not contend thatwhen she neglected to collate and type a seniorityagreement which an International representative hadrequested fromRespondent's officials.AfterBrooksinformed the excitable Whitton that "it was his office, hecould doas hesaw fit to do it," Whitton warned that shewould file a grievance if Brooks implemented his plan toenlist the labors of his committee in performing the clericaltasks.Angered, Brooks stated that Whitton was immediate-ly suspended. At the outset of her testimony,Whittonaverred that Brooks assigned her suspension to the fact that"I threatened a grievance." She later recounted that Brookstold her that, "I was suspended until further notice, until Irealized he ran this office." Fred Troxell, who was presentduring this encounter, remembered that Whitton asked forthe cause for hersuspensionand Brooks responded that"she wasn't carrying out her workassignment," a basiswhich Brooks reiterated at an executive board meeting thefollowing day. In sum, I do not accept the GeneralCounsel's assertionthatWhitton was suspended by Brooksbecause she had chosen to grieve. I am fortified in thisconclusion by the circumstance that Whitton had filedgrievances on two previous occasions regarding the samesubjectand on each occasion the grievances weresatisfactorily resolved in her favor without recrimination orpunishment.5However,assuming,arguendo,that I were to find thatWhitton's temporary suspension was triggered by her threatto grieve and that the threat was statutorily privileged, I amnot convinced that any remedial order would be warrantedin this case. Following her return to work on November 9,Whitton claimed that she was subjected to more taxingterms and conditions of employment. The first of theserelated to Respondent's insistencethat she and Miller taketheir lunches on repast at the noon hour. The second boreon Brooks' requirement that his office door be locked at alltimes. Both of these "changes" can be plausibly explainedon the uncontroverted testimony adduced herein. Respon-dent's strike againstGeneralMotors had reached acrescendo.Agreement on tentative contract proposalsbetween the economic combatants were flowing intoWhitton's office. Committeemen and rank-and-file mem-bers were invading Brooks' office in numbers on conceded-lyunauthorized junkets. Viewing the totality of thesecircumstances, I conclude that it was reasonable forRespondent to ask the secretaries to conform their lunchhour to that prescribed by Brooks and to request that thedoor to his office be closed against unauthorized forays.Nor am I convinced that Miller's layoff on November 16and Whitton's transfer to Miller's duties on that date wasfraughtwithdiscriminatoryovertones.The contractbetween Respondent and the OPEIU clearly provided that,in a reduction in force, the most junior employee should belaid off.6Miller admittedly was the more jumor member ofthe staff.When Whitton was assigned to Miller's position inPresident Dutton's office, her wages and duties remainedthe same.Furthermore, I am not persuaded that Respondent"refused to grantmeritorious grievances of SaundraRespondent's layoff notice of October 29 was prompted by statutorilyproscribed considerations LOCAL 997, UAW539Whitton and Jo Etta Miller unless Saundra Whitton agreedtoresignher employment"on November 21; thatRespondent announced on that date that Miller's"discharge"was in retaliation for the concerted activities ofWhitton;or, that Respondent"constructively discharged"Whitton on November 21. The recorded facts simply are tothe contrary.Whitton, Miller, and Bick made it testimonial-ly clear that,during the grievance meeting on November21,Whitton and Whitton alone volunteered to resign onthat day if she could persuade Respondent to awardbackpay to her and Miller and to recall the later.Moreover,Miller's testimony belies any assertion that she,or anyoneelse,was informed by Respondent's officials that she hadbeen laid off in order to punish Whitton for grieving.Furthermore,Iperceive nothing Statutorily sinister inDutton'sstatement that "the wrong girl was beingpunished;that I [Miller]was laid off . . . because of she's[Whitton's] got higher seniority than I have,"in view ofboth Whitton's and Miller's testimony that Dutton addedthat Miller's production far exceeded that of Whitton.In sum,even were I to have found that Whitton wassuspended because she threatened to grieve on October 29,the record establishes to my satisfaction that she wasreimbursed for the 3-day period of her suspension; thatnone of Respondent's actions thereafter were designed toharass or punish her for making or fulfilling the threat, andthatWhitton voluntarily quit her job and was notconstructively discharged.I therefore find and concludethat the General Counsel has failed to sustain his burden ofproof of any allegations listed in the complaint,and I shallrecommend that it be dismissed in its entirety.RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.